            Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

                                             §
 SAMUEL CUNNINGHAM,
                                             §
                                             §
               Plaintiff,
                                             §
                                             §                7:20-cv-0106
                                                         No. ___________________
 v.
                                             §
                                             §
 CIRCLE 8 CRANE SERVICES, LLC;
                                             §
 BRYAN ERICSON; and PHILLIP L.
                                             §
 BRYSON
                                             §
           Defendants.
                                             §

                        PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff Samuel Cunningham (referred to as “Plaintiff” or

“Cunningham”) brings this action under 29 U.S.C. §216(b) and 29 U.S.C. § 211(a)(3) against

Defendants Circle 8 Crane Services, LLC (“Circle 8”), Bryan Ericson (“Ericson”) and Phillip

L. Bryson (“Bryson”) (referred to as “Defendants”). In support thereof, he would respectfully

show the Court as follows:

                                     I. Nature of Suit

       1.     Cunningham’s claims arise under the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201-219 (“FLSA”).

       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and general

well-being of workers.” 29 U.S.C. § 202(a). To achieve its humanitarian goals, the FLSA
            Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 2 of 12




defines appropriate pay deductions and sets overtime pay, minimum wage, and recordkeeping

requirements for covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

       3.     Defendants violated the FLSA by employing Cunningham “for a workweek

longer than forty hours [but refusing to compensate them] for [their] employment in excess

of [forty] hours … at a rate not less than one and one-half times the regular rate at which [they

are or were] employed.” 29 U.S.C. § 207(a)(1).

       4.     Defendants violated the FLSA by failing to maintain accurate time and pay

records for Cunningham as required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

       5.     Additionally, Defendants violated the FLSA by retaliating against Cunningham

after he complained about not being paid properly. 29 U.S.C. § 215(a)(3).

                                   II. Jurisdiction & Venue

       6.     The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 216(b) because it arises under the FLSA, a federal statute.

       7.     Venue is proper in this district and division pursuant to 28 U.S.C. §§

1391(b)(1), (2) because Defendants reside in the Midland Division of the Western District of

Texas and/or a substantial part of the events or omissions giving rise to Cunningham’s claims

occurred in the Midland Division of the Western District of Texas.




                                              -2-
              Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 3 of 12




                                          III. Parties

       8.      Plaintiff Samuel Cunningham is an individual who resides in Upshur County,

Texas and who was employed by Defendants during the last three years.

       9.      Defendant Circle 8 Crane Services, LLC is a foreign limited liability company

that may be served with process by serving its registered agent:

                                      Phillip L. Bryson
                                     3174 County Rd. 48
                                    Robstown, Texas 78380

Alternatively, if the registered agent of Circle 8 Crane Services, LLC cannot with reasonable

diligence be found at the company’s registered office, Circle 8 Crane Services, LLC may be

served with process by serving the Texas Secretary of State pursuant to Tex. Bus. Org. Code

§ 5.251 and Tex. Civ. Prac. & Rem. Code § 17.026.

       10.     Defendant Bryan Ericson is an individual and may be served with process at:

                                        Bryan Ericson
                                     3174 County Rd. 48
                                    Robstown, Texas 78380

Alternatively, Bryan Ericson may be served with process pursuant to the TEX. CIV. PRAC. &

REM. CODE § 17.021 by serving an agent or clerk employed at his office or place of business

because this action grows out of or is connected with the business, he transactions in this state.

       11.     Defendant and Phillip L. Bryson is an individual and may be served with

process at:

                                      Phillip L. Bryson
                                     3174 County Rd. 48
                                    Robstown, Texas 78380


                                              -3-
             Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 4 of 12




Alternatively, Bryan L. Ericson may be served with process pursuant to the TEX. CIV. PRAC.

& REM. CODE § 17.021 by serving an agent or clerk employed at his office or place of business

because this action grows out of or is connected with the business, he transactions in this state.

       12.     Whenever it is alleged that Circle 8 Crane Services, LLC committed any act or

omission, it is meant that the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Circle 8 Crane

Services, LLC or was done in the routine and normal course and scope of employment of the

company’s officers, directors, vice-principals, agents, servants or employees.

                                           IV. Facts

       13.     Circle 8 provides mobile cranes and operators for hire; it does business in the

territorial jurisdiction of this Court.

       14.     Circle 8 employed Cunningham as a crane mechanic from approximately 2017

through March 2020.

       15.     Cunningham’s primary duties were nonexempt.

       16.     As a crane mechanic, Cunningham was primarily responsible for maintaining

and repairing cranes.

       17.     Cunningham’s primary duties did not include office or nonmanual work.

       18.     Cunningham’s primary duties were not directly related to the management or

general business operations of Circle 8 or its customers.



                                              -4-
             Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 5 of 12




       19.     Cunningham’s duties did not differ substantially from the duties of traditionally

nonexempt hourly workers.

       20.     Cunningham did not exercise a meaningful degree of independent discretion

with respect to the exercise of his duties.

       21.     Cunningham did not have the discretion or authority to make any decisions

with respect to matters of significance.

       22.     Instead, Cunningham was required to follow the policies, practices and

procedures set by Circle 8.

       23.     Cunningham did not have any independent authority to deviate from these

policies, practices and procedures.

       24.     During Cunningham’s employment with Circle 8, he was engaged in commerce

or the production of goods for commerce.

       25.     During Cunningham’s employment with Circle 8, the company had employees

engaged in commerce or in the production of goods for commerce or had employees handling,

selling or otherwise working on goods or materials that had been moved in or produced for

commerce by others.

       26.     During Cunningham’s employment with Circle 8, the company had an annual

gross volume of sales made or business done of at least $500,000.

       27.     In around 2018, Circle began paying Cunningham on a salary basis for sixty

hours of work each week.




                                              -5-
             Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 6 of 12




       28.     During Cunningham’s employment with Circle 8, he regularly worked in excess

of forty hour per week; in fact, Cunningham was often scheduled to work at least seventy (or

more) hours per week.

       29.     Circle 8 knew or reasonably should have known that Cunningham worked in

excess of forty hours per week.

       30.     Circle did not pay Cunningham overtime “at a rate not less than one and one-

half times the regular rate at which [he was] employed.” 29 U.S.C. § 207(a)(1).

       31.     Instead, Circle 8 paid Cunningham a fixed sum of money for sixty hours of work

each week.

       32.     Additionally, Cunningham was not paid anything for hours worked beyond

sixty each workweek violation of 29 CFR § 778.325.

       33.     In other words, Circle 8 paid Cunningham for the overtime that he worked at a

rate less than one and one-half times the regular rate at which he was in employed in violation

of the FLSA.

       34.     Circle 8 knew or reasonably should have known that Cunningham was not

exempt from the overtime provisions of the FLSA.

       35.     Circle 8 failed to maintain accurate time and pay records for Cunningham as

required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

       36.     Circle 8 knew or showed a reckless disregard for whether its pay practices

violated the FLSA.




                                             -6-
             Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 7 of 12




       37.    Beginning in early March of 2020, Cunningham confronted his supervisor

Larry Worrell and Circle 8’s President, Bryan Ericson, about not getting paid overtime and

having to work for free.

       38.    In retaliation, Circle 8 cut off his fuel card and credit card and offered him a

reduction in pay.

       39.    Knowing that his days were numbered with Circle 8 as a result of his complaints,

Cunningham tendered his two-week notice of resignation on March 27, 2020.

       40.    Mr. Worrell immediately threatened to sue Cunningham for (allegedly)

violating his non-compete agreement if resigned.

       41.    When Mr. Cunningham refused to rescind his two-week resignation, Circle 8

terminated him.

       42.    Circle 8 made good on its threat to sue Cunningham. On April 27, 2020, in the

midst of a worldwide pandemic and historic unemployment rates, Circle 8 filed suit against

Cunningham for alleged violation of his non-compete of agreement, including a request for

temporary restraining order, in the matter styled, No. 2020-26023; Circle 8 Crane Services,

LLC v. Samuel Cunningham; In the District Court of Harris County Texas, 189th Judicial

District.

       43.    On April 28, 2020, after arguments from counsel for both Circle 8 and

Cunningham, Harris County District Judge Steven Kirkland denied Circle 8’s request for a

temporary restraining order in all respects.




                                               -7-
             Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 8 of 12




       44.        The very next day in an attempt to get a second bite at the apple, Circle 8

dismissed its lawsuit pending in the District Court of Harris County Texas and refiled the

same lawsuit, including a request for a temporary restraining order in the Midland County

District Court.

       45.       All of Circle 8’s actions, including the forum shopping, following Cunningham’s

complaints regarding his unpaid overtime all amount to retaliation.

       46.       Circle 8 is liable to Cunningham for his unpaid overtime wages, lost wages,

liquidated damages and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

                                       V. Count One—
                   Failure to Pay Overtime in Violation of 29 U.S.C. § 207(a)

       47.       Cunningham adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

       48.       During Cunningham’s employment with Circle 8, he was a nonexempt

employee.

       49.       As a nonexempt employee, Circle 8 was legally obligated to pay Cunningham

“at a rate not less than one and one-half times the regular rate at which [he was] employed[]”

for the hours that he worked over forty in a workweek. 29 U.S.C. § 207(a)(1).

       50.       Circle 8 did not pay Cunningham overtime as required by 29 U.S.C. § 207(a)(1)

for the hours he worked in excess of forty per week.

       51.       Instead, Circle 8 paid Cunningham a fixed sum of money for sixty hours of work

each week.



                                               -8-
               Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 9 of 12




       52.       Further, Cunningham was not paid anything for hours that he worked beyond

sixty each workweek violation of 29 CFR § 778.325.

       53.       In other words, Circle 8 paid Cunningham for the overtime that he worked at a

rate less than one and one-half times the regular rate at which he was in employed in violation

of the FLSA.

       54.       If Circle 8 classified Cunningham as exempt from the overtime requirements of

the FLSA, he was misclassified because no exemption excuses the company’s noncompliance

with the overtime requirements of the FLSA.

       55.       Circle 8 knew or showed a reckless disregard for whether its pay practices

violated the overtime requirements of the FLSA; in other words, Circle 8 willfully violated

the overtime requirements of the FLSA.

                                      VI. Count Two—
                     FLSA Retaliation in Violation of 29 U.S.C. § 211(a)(3)

       56.       Cunningham adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

       57.       The FLSA prohibits any person from discharging or in any other manner

discriminating against any employee because such employee has filed any complaint or

instituted or caused to be instituted any proceeding under or related to the FLSA. 29 U.S.C.

§ 215(a)(3).




                                              -9-
             Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 10 of 12




       58.     In addition to the pay violations described above, Circle 8 violated the FLSA

by retaliating against Cunningham after he complained about his unpaid overtime and having

to work for free.

       59.     Beginning in early March of 2020, Cunningham confronted his supervisor

Larry Worrell and Circle 8’s President, Bryan Ericson, about not getting paid overtime and

having to work for free.

       60.     In retaliation, Circle 8 cut off his fuel card and credit card and offered him a

reduction in pay.

       61.     Knowing that his days were numbered with Circle 8 as a result of his complaints,

Cunningham tendered his two-week notice of resignation on March 27, 2020.

       62.     Mr. Worrell immediately threatened to sue Cunningham for (allegedly)

violating his non-compete agreement if resigned.

       63.     When Mr. Cunningham refused to rescind his two-week resignation, Circle 8

terminated him.

       64.     Circle 8 made good on its threat to sue Cunningham. On April 27, 2020, in the

midst of a worldwide pandemic and historic unemployment rates, Circle 8 filed suit against

Cunningham for alleged violation of his non-compete of agreement, including a request for

temporary restraining order, in the matter styled, No. 2020-26023; Circle 8 Crane Services,

LLC v. Samuel Cunningham; In the District Court of Harris County Texas, 189th Judicial

District.




                                            - 10 -
             Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 11 of 12




       65.     On April 28, 2020, after arguments from counsel for both Circle 8 and

Cunningham, Harris County District Judge Steven Kirkland denied Circle 8’s request for a

temporary restraining order in all respects.

       66.        The very next day in an attempt to get a second bite at the apple, Circle 8

dismissed its lawsuit pending in the District Court of Harris County Texas and refiled the

same lawsuit, including a request for a temporary restraining order in the Midland County

District Court.

       67.     All of Circle 8’s actions, including the forum shopping, following Cunningham’s

complaints regarding his unpaid overtime all amount to retaliation.

       68.     As a result, Circle 8 is liable to Cunningham “for such legal or equitable relief

as may be appropriate to effectuate the purposes of [the anti-retaliation provisions of the

FLSA], including without limitation employment, reinstatement, promotion, and the payment

of wages lost and an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).

                                          VII. Prayer

       69.     Cunningham prays for the following relief:

               a.      judgment awarding Cunningham all unpaid overtime compensation,
                       liquidated damages, attorneys’ fees and costs;

               b.      judgment awarding Cunningham all lost wages, liquidated damages,
                       reinstatement, attorneys’ fees and costs;

               c.      postjudgment interest at the applicable rate; and

               d.      all such other and further relief to which Cunningham may show herself
                       to be justly entitled.




                                               - 11 -
Case 7:20-cv-00106 Document 1 Filed 04/29/20 Page 12 of 12




                                   Respectfully submitted,

                                   MOORE & ASSOCIATES


                                   By:
                                         Melissa Moore
                                         State Bar No. 24013189
                                         Curt Hesse
                                         State Bar No. 24065414
                                         Lyric Center
                                         440 Louisiana Street, Suite 675
                                         Houston, Texas 77002
                                         Telephone: (713) 222-6775
                                         Facsimile: (713) 222-6739

                                   ATTORNEYS FOR PLAINTIFF
                                   SAMUEL CUNNINGHAM




                          - 12 -
